[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 231 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 234 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 235 
The plaintiff's testator sought in this action to obtain a decree, which should restrain the defendant from prosecuting an action at law then pending in the Superior Court of the city of New York, wherein she was the plaintiff and he was the defendant, or from bringing any other action for the same cause, and which should compel her specifically to perform her agreement not to harass the plaintiff by suits upon any claims of the nature of those described in her complaint.
It appears that prior to May 21st, 1892, the defendant had charged that Cantoni was the father of certain of her children; that he had promised to marry her and that they had lived together as man and wife; that he had promised to pay her sums of money and to make a substantial provision for her in case of his death and, also, that she had rendered services to him as his housekeeper for the period of about seven years. Upon claims of this nature she had threatened to sue him. On the date above mentioned, she executed an instrument, whereby she released Cantoni from all claims and demands that she had, or might have, against him and, particularly, from claims based upon her charge that he was the father of her children. A few days later, however, an action was commenced in her name against Cantoni to recover the sum of $250,000, on substantially the same claims. Thereupon, and on June 2d 1892, a further settlement was made between them and, at that time, after swearing, in the form of an affidavit, to the effect that her previous release was freely and consciously made; that her charges against Cantoni were false and that she had no claims against him, she orally agreed, in consideration of $6,000, to discontinue the then pending action, to relinquish all claims she might have and *Page 236 
that she would "not thereafter in any manner communicate with, harass or annoy the plaintiff by suing him at law, or in equity, in person, by procurement or otherwise, by virtue of any claims she might have, etc." Two years later the action, which is now sought to be enjoined, was commenced by her, upon substantially the old claims, to recover damages in the sum of $175,000.
The making of the release of May 21st, 1892, and of the agreement of June 2d 1892, above mentioned, were decided to be proven by the trial judge. His decision was in the form of a concise statement of the grounds upon which the issues were decided (section 1022 of the Code), and, upon the issue made as to the validity of the release and agreement, he decided that they were upon a valuable consideration, voluntarily and intelligently entered into and not the result of any fraudulent practices or coercion. The decree of the court, at Special Term, awarded to the plaintiff the equitable relief demanded; but, upon appeal, the Appellate Division ordered its reversal and that judgment should be entered for the defendant, dismissing the complaint upon the merits.
The order is silent as to the grounds for the reversal, or upon which judgment is given for the defendant. Authority is conferred by section 1022 of the Code of Civil Procedure upon the Appellate Division to review all questions of fact and of law, upon an appeal from a judgment upon a decision, which does not state separately the facts found, and to grant to either party the judgment which the facts warrant. Where the Appellate Division, as here, upon reversing a judgment, grants a judgment upon the merits to the appealing party, it might seem as though the case came before this court, upon an appeal, upon its questions of fact as well as of law; despite the absence of any statement in the body of the order that the reversal and direction for judgment were upon the facts. But we are not disposed to believe that the legislature intended any exception to the provisions of section 1338; which require the presumption at our hands that a reversal was not upon a question of fact, unless the contrary clearly appears in *Page 237 
the body of the judgment or order appealed from. That section and section 1338 have reference to trials before the court, or before a referee, and we do not think that we can enlarge our province of review beyond the limits set by section 1338. The grounds of the decision of the issues, which section 1022 authorizes to be concisely stated, as a substitute for separate findings of fact, must be regarded as containing statements of those facts, which the trial judge, or referee, deems to be established by the evidence and his decision has the support of the same presumptions, which go to the support of a general verdict. (Amherst College v. Ritch, 151 N.Y. 282.) A general exception to the decision imposes upon the Appellate Division the duty to review all the questions of fact and of law; and where it reverses and orders a new trial, or grants a final judgment, and its order is silent as to its grounds, we are bound to presume that it was made upon the questions of law presented by the case. Our review is, therefore, confined to the consideration of whether, upon the decision made by the trial court upon the facts, the legal conclusion followed that the plaintiff was entitled to the equitable relief awarded him and, if there was no error in that respect, whether there were errors of law committed in the rulings upon the trial, which would, in any event, have justified a reversal of the judgment and rendered a new trial necessary.
Upon reference to the opinion of the Appellate Division, it appears that the learned justices thought that, as there was a perfect defense to the pending action at law, in the release which the defendant had executed to the plaintiff, that general rule in equity should control which forbids the interference by the court to enjoin a pending suit at law, to which there exists a perfect legal defense, or where the ground for relief is as equally available at law as in equity. In our judgment, however, this case presents those exceptional features, which make the interference of a court of equity necessary in order that the plaintiff may have the full benefit of the contract, *Page 238 
which, as the court has decided, was made between him and this defendant. Every case must, necessarily, be governed in its disposition by its facts and circumstances and the discretion of the court must be influenced in its exercise by a consideration of the relative injury and convenience, which may result from granting or refusing equitable relief by way of injunction. In the remedial exercise of its great power, a court of equity proceeds with a discretion which is controlled by legal principles and if, as in the present case, it is asked to stay an action at law, it must address itself to the consideration of whether, if it be a case where a legal defense to the action in fact exists, the plaintiff should be left to that as an adequate remedy, and whether any appreciable injury can result in denying him the right to establish the existence of some bar to the action at law and, thereupon, to have the same enjoined. The difference to the plaintiff between a trial of the action at law, in which all the scandalous matters would be made public and his reputation more or less affected, according as credence might be given to the statements and charges of the plaintiff therein, and a trial of the action in equity, where the issue would be confined to the question of whether there had been a release and settlement of all claims against him, which formed the basis of the complaint in the pending action, and an agreement not to sue further upon them, is quite perceptible and substantial. The fact of a release would not prevent, in the former case, the ventilation of all the matters of complaint, real or fabricated; whereas, in the latter case, if it should be found that it was validly made and that there was an agreement not to harass by suits upon claims which had been settled and released, this plaintiff would be spared a public discussion of charges which the settlement between him and the defendant had disposed of. The specific performance of the contract, which is found to have been made by the defendant with the plaintiff, seems essential to justice; if the latter is to be assured of the benefits of the former's agreement with him. *Page 239 
The rule of specific performance will be extended to personal contracts, where the party wants the thing in specie and he cannot otherwise be compensated. (Phillips v. Berger, 2 Barb. 608; Story's Eq. Jur. § 716.) That is to say, the extension of the rule to such cases is justified, where there would not be a complete and satisfactory remedy by compensation in damages, or where the benefits of the contract would not inure fully to the party, in whose favor it was made, unless it was specifically performed.
It must be borne in mind that we are not concerned here with the nature, or the weight, of the evidence. It was sufficient to support the decision of the trial court, as to the matters of fact therein referred to, and the province of this court is limited to the field of inquiry into the disposition made of the principal legal question of the right to any equitable relief and of any other legal questions, which arose during the proceedings to judgment. Presented in that way, this case appears to us as one where, while there may have been an available legal defense to the pending action at law, that remedy was not adequate to the plaintiff's necessities and where there could be no adequate remedy short of the enforcement of this defendant's agreement. A specific performance of that agreement is indispensable to the security of the plaintiff against defendant's charges and revelations as to his past conduct, whether real or fabricated, which might affect his reputation and character in the community. This security he must be deemed to have obtained by his contract. It is not upon the principle that equitable relief is due to this plaintiff to protect him from oppressive or vexatious litigation, that we think that the decree of the trial court must rest for its correctness; but it is upon the principle that a specific performance of the defendant's agreement with the plaintiff is essential, if he is to receive its benefits, and, if he was entitled to specific performance, then the remedy of an injunction, restraining the defendant from doing the act which she has contracted not to do, was proper to be granted. The case of Money v. Jordan (2 DeGex, M.  G. 318) may be referred *Page 240 
to, as showing how a court of equity will be moved to interfere with proceedings at law, on finding that they would be in breach of an oral agreement. There the legal proceedings were to enforce a bond debt and they were enjoined, upon the ground that the bond creditor had declared that payment would never be enforced. The court found that he had agreed to that effect and would not suffer him to proceed at law. In our judgment, the equities of this case were apparent, and strong enough to warrant the trial court in exercising its jurisdiction to restrain the pending action at law.
Having reached this conclusion, we think that the order of the Appellate Division, reversing the judgment of the Special Term and directing a judgment for the defendant, was erroneous.
There were numerous exceptions taken upon the trial. The greater part of them related to rulings which excluded evidence bearing upon the charges made in the complaint in the action at law. The objections to such questions were properly sustained. The issues to be tried were, whether the defendant executed the release of May 21st, 1892, and made the agreement of June 2d 1892, and whether they were invalidated by reason of any fraudulent practices, misrepresentation, or duress in their procurement. Evidence which bore upon these issues was admissible; but it was not competent to go into outside matters, or to try what was in issue between the parties in the other action. The truth or falsity of the charges in the complaint of this defendant, the nature of the relations between the parties and the promises and conduct of this plaintiff, prior to their settlements, and upon which this defendant predicated her complaint, were wholly immaterial to the issues which were being tried.
But a few of the other rulings need to be noticed. The witness Durant, head clerk for Howe and Hummel, who had appeared as the defendant's attorneys in the earlier action at law, was asked, on behalf of the plaintiff, "what were the statements or promises which she made and authorized you to communicate, as part of the agreement with the plaintiff, to *Page 241 
his attorney and that you did communicate." This was objected to upon the ground that it was "wholly outside of any agreement that they alleged in their papers and which they rely upon as part of this settlement" and that it was outside of any instruments which were set forth in the complaint and formed no part of the agreement or contract relied upon. The objection was overruled and the witness answered; stating what propositions of settlement he communicated to Cantoni's lawyer at the request of the defendant and which formed the basis of the settlement reached. There was no error in admitting the evidence. The complaint did not set up any contract in writing; but merely alleged that, in consideration of the sum of $6,000 paid to the defendant, she contracted and agreed not to harass the plaintiff by suits. To prove that as a fact, Durant, through whom this defendant had acted, according to his testimony, was called as a witness. His evidence did not trench upon the rule, which forbids the alteration or variation of a written contract by parol evidence. It simply went to establish the making of the particular agreement not to sue and to induce which Cantoni paid the money demanded. It was that distinct and independent part of the general transaction leading to a settlement, upon which Cantoni might rely for his protection and of which he would be entitled to compel the specific performance.
Certain evidence was excluded, which bore upon the payment by Cantoni of the expenses and counsel fees of Howe and Hummel. It is difficult to see why the evidence was excluded; but, assuming that it was properly admissible, its exclusion cannot be regarded as an error of any importance. It was not material what the amount paid to Howe and Hummel was, in the absence of anything going to show that they had acted collusively with Cantoni to defraud or deceive the defendant, in settling with the plaintiff.
The defendant was asked whether she had ever released or discharged the plaintiff from the obligations of the contract set forth in her complaint, meaning the complaint in the action at law. The objection to this question was properly sustained. *Page 242 
The question at issue was whether she had, for a consideration, agreed not to harass the plaintiff by suits and whether she had executed the release, as alleged in this complaint. As to that, she had given her evidence and the question asked assumed the fact that there were obligations resting upon this plaintiff by reason of matters set up in the complaint in the action at law. Those matters, as it has above been mentioned, were not upon trial here.
We have carefully considered all of the other rulings which are not mentioned here; but we fail to find that any material error was committed, which rendered it proper to order a new trial.
The order and judgment of the Appellate Division should be reversed and the judgment of the Special Term should be affirmed, with costs to the appellant at the Appellate Division and in this court.
All concur.
Order and judgment reversed.